DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 10, and 19 similarly recite the following concepts and limitations:

 “…receiving a request to provision a layer 3 network path via the core communications network between a first network port of a first network distinct from the core network and a second network port of a second network distinct from the core network, the request comprising a plurality of connection parameters comprising an identification of the first network port and an identification of the second network port; accessing, from the network information database, the network configuration information to identify a networking device of the core network for inclusion in the layer 3 network path and to obtain configuration information of the identified networking device; and generating a network configuration file comprising configuration instructions to configure, based on the accessed configuration information, the identified networking device to transmit layer 3 communications between the first network port of the first network and the second network port of the second network…” which are not disclosed and/or suggested in the prior-art of record either alone and/or combination.
For instance, Sundaram et al. (US 10,341,224 B2) discloses a layer-3 flow control information routing system including a flow control information routing system that includes a sender node device that may receive flow control information provided by a first intermediate node device and in response 

3.	Thus, claims 1-20 are considered to be in conditions for allowance as highlighted above and when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

4.	When taken in context the independent claims as a whole were not uncovered in the prior art, the dependent claims are also allowed as they depend upon allowable independent claims.

5.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A) Roper et al. (US 2014/0313937 A1) discloses a method of identifying paths in a network of mixed routing/switching devices.  
B) Hammer (US 2014/0064275 A1) discloses a system and method for routing using path identifiers. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451